      Case 3:21-cv-00236-L Document 1 Filed 02/03/21                  Page 1 of 21 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

Caliber Home Loans, Inc.,

                                    Plaintiff,
                                                              Civil Action No.
         vs.

Sagent M&C, LLC,                                              JURY TRIAL DEMANDED

                                    Defendant.

                              PLAINTIFF’S ORIGINAL COMPLAINT

         Caliber Home Loans, Inc. (“Caliber” or “Plaintiff”) brings this action against Sagent M&C,

LLC (“Defendant” or “Sagent”) and alleges as follows:

                               I.        PRELIMINARY STATEMENT

         1.        Caliber brings this lawsuit to prevent its contractual counterparty—Sagent—from

using extortionate tactics in violation of federal and state law to force Caliber to sign a punitive

agreement. When Caliber refused to be held up, Sagent has threatened to hold Caliber’s data

hostage, causing massive and irreparable damage to Caliber’s business and relationships, as well

as to hundreds of thousands of mortgage borrowers across the country.        Caliber does not use the

word extortion lightly, but when the facts are understood by the Court, it will be clear that they

rise to that level of misconduct in violation of federal and state law.

         2.        Caliber is a nationwide mortgage originator and servicer. As a servicer, it handles

the administrative functions of servicing a loan—for example, collecting payments from

borrowers, arranging for the payment of homeowners’ insurance and property taxes out of escrow

funds, and remitting payments to the owners of the loan (sometimes called “investors”). Because

of the volume and complexity of the transactions they handle, mortgage servicing companies like

Caliber use loan processing platforms—essentially, a technological system that keeps track of loan


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 1
ACTIVE 264531806
     Case 3:21-cv-00236-L Document 1 Filed 02/03/21                   Page 2 of 21 PageID 2



information and processes updates (such as payments, defaults, or payoffs) throughout the life of

the loan. Sagent offers a loan processing platform called “Loanserv” and has provided Caliber

with this service for the past twelve years.

         3.        One key feature of the platform is to provide the mechanics for borrowers to request

forbearance and for that request to be evaluated by Caliber consistent with federal law. Given the

current economic crises and the large volume of loans in forbearance or that are requesting

forbearance, access to Caliber’s data through Sagent’s platform is of paramount importance to both

Caliber and its many borrowers dealing with forbearance issues.

         4.        Sagent has described the loan processing platform and related tools as “the

lifeblood of customer care, retention and engagement.” They are critical to a mortgage servicing

company’s operation and performance (not to mention compliance with a host of federal and state

laws and regulations). Perhaps most importantly, that lifeblood service cannot be transferred

quickly and easily to another provider. Thus, if Caliber ever sought to switch platforms, it would

necessarily depend upon Sagent’s cooperation and good faith to effectuate that transfer.

         5.        Sagent’s performance under the contract has deteriorated significantly, which has

forced Caliber to seek alternatives. Once Sagent learned that Caliber was seeking to switch

platforms, Sagent enacted a series of maneuvers designed to make it impossible for Caliber to

move. In May 2020, the parties entered into an amendment of their agreement, which would have

obligated Sagent to provide services for one additional year beginning February 1, 2021 through

January 31, 2022. Nonetheless, Sagent has stated that it believes the parties’ amendment to be

void and that it has no obligation to provide Caliber services past January 31, 2021, unless the

parties enter into a new agreement. While Sagent has continued to provide services as of the date

of this filing, it maintains that it has no obligation to do so.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 2
ACTIVE 264531806
     Case 3:21-cv-00236-L Document 1 Filed 02/03/21                   Page 3 of 21 PageID 3



         6.        Worse, Sagent has refused to facilitate an orderly transition of information from

Sagent unless Caliber pays it a king’s ransom (the last demand was tens of millions of dollars,

multiples of the annual fees under the existing contract). Leaving Caliber with no meaningful

option to transfer service to another platform, Sagent is using its hold on Caliber’s lifeblood data

to demand extortionate terms—a contract with a longer term than the parties have ever agreed to

(7 years vs. the 3-year or 5-year extensions that the parties have worked under in the past), with

prices nearly twice as high, and with no meaningful way for Caliber to transition services from

Sagent in the event that Sagent does not perform under the contract or if Caliber seeks to use a

different platform provider at the end of the term. Sagent has threatened to effectively destroy

Caliber’s entire business and its relationships with agencies—the Federal National Mortgage

Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”),

which collectively own the vast majority of residential mortgages originated in the United States—

if Caliber does not agree to the extortion. Sagent’s actions and threats have necessitated immediate

action in this Court.

                                        II.     THE PARTIES

         7.        Caliber is a leading nationwide mortgage originator and servicer, organized as a

Delaware corporation with its principal place of business at 1525 S Belt Line Rd., Coppell, Texas

75019.

         8.        Sagent is a Delaware limited liability company with its principal place of business

at 1000 Continental Drive, Suite 500, King of Prussia, Pennsylvania 19406. Summons may be

served by and through its registered agent, Corporation Service Company, 251 Little Falls Drive,

Wilmington, DE 19808.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 3
ACTIVE 264531806
     Case 3:21-cv-00236-L Document 1 Filed 02/03/21                        Page 4 of 21 PageID 4



                                III.      JURISDICTION AND VENUE

         9.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question), as this action arises under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030. This

Court has ancillary jurisdiction over the state law claims under 28 U.S.C. § 2201.

         10.       Venue is proper in this District under, inter alia, the provisions of 28 U.S.C. § 1391,

because, upon information and belief, a substantial part of the events giving rise to this complaint

occurred in this District, including but not limited to oral and written communications from Sagent

to Caliber threatening to cut off all services and leave Caliber’s loans unserviced. In addition, the

injuries to Caliber described herein occurred primarily within this District and affect both its

customers and competitors nationwide.

                                 IV.       INTERSTATE COMMERCE

         11.       The acts complained of herein have occurred within the stream of and have

substantially affected interstate trade and commerce.

                                    V.     FACTUAL ALLEGATIONS

                               A.        History of the Parties’ Relationship

         12.       On August 14, 2008, Caliber’s and Sagent’s predecessors in interest entered into a

Master Services Agreement (“MSA”) for the design, implementation, and use of Loanserv1 in

Caliber’s servicing of loans and other work relating to the platform. Since 2008, the parties have

agreed to multiple amendments to the MSA, including various extensions more fully described

below.        Caliber currently services over 660,000 active borrower/residential loans and

approximately 500,000 inactive loan accounts using Loanserv.




1
 The system was originally referred to as the Fiserv System, but the name has since been changed to the Loanserv
System.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                         Page 4
ACTIVE 264531806
     Case 3:21-cv-00236-L Document 1 Filed 02/03/21                  Page 5 of 21 PageID 5



         13.       Under the MSA, Caliber provided information about the loans it services—such as

borrower names, loan amounts, and so on—to Sagent for loading into the Sagent platform.

Sagent’s systems would then process the various transactions that take place with respect to the

loans, such as collecting and applying payments. At all times, however, as expressly agreed by

the parties, the borrowers’ business and financial information belonged to Caliber, not Sagent.

         14.       Because of the importance of having a loan processing platform to carry out loan

servicing functions, Caliber contemplated that “deconversion”—put simply, converting or

transitioning to a different provider—might be necessary in the future. For this reason, the parties

signed Amendment No. 1 to the MSA agreeing to a price of $1.50 per loan, not to exceed $350,000,

for certain Sagent deconversion assistance, should it be required.

         15.       The parties also executed Amendment No. 2 to the MSA, requiring Sagent to

furnish Caliber with client files in Loanserv’s standard format and assist with deconversion if

necessary, provided Caliber paid Sagent’s deconversion charges.

         16.       In 2016, Sagent and Caliber signed Amendment No. 6 to the MSA, extending the

termination date of the MSA to January 31, 2021, with an automatic three-year extension unless

either party provided a notice of non-renewal at least 180 days prior to January 31, 2021.

         17.       On May 22, 2020, Sagent and Caliber agreed to Amendment No. 102, superseding

the automatic three-year extension in Amendment No. 6 and extending the termination date of the

MSA to January 31, 2022.

         18.       By late 2019 and early 2020, Caliber had been unhappy with Sagent’s services for

some time. Caliber received files from Sagent six nights a week, which Caliber then used to update

other systems. Sagent was regularly delivering those files late, resulting in Caliber missing update

deadlines for other systems, or having to scramble to get them done in time. These late deliveries




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 5
ACTIVE 264531806
     Case 3:21-cv-00236-L Document 1 Filed 02/03/21                    Page 6 of 21 PageID 6



hindered Caliber’s ability to properly service its loans and help its borrowers. Additionally,

Sagent’s development of Account Connect—the borrower-facing interface that allows borrowers

to view information about their mortgage and perform related transactions over the web—was off

track, running behind schedule. Overall, Sagent’s poor performance had resulted in several critical

“priority 1” incidents.

          19.      As a result of these concerns, Caliber began exploring back-ups or alternative

options for the loan processing platform and related services that Sagent was providing. Caliber

ultimately decided to move its business to another platform at the conclusion of its agreement with

Sagent.

          20.      When Sagent learned that Caliber had decided to take its business to a Sagent

competitor, Sagent started taking the position that Amendment No. 102, extending the term of the

MSA to January 31, 2022, was invalid, and therefore Amendment No. 6’s January 31, 2021

termination date controlled.

          21.      Caliber disagreed. As a result of Sagent’s position, on July 23, 2020, Caliber served

Sagent with a Notice of Default for its anticipatory breach of Amendment No. 102 and demanded

that Sagent honor the extended term through January 31, 2022. Despite the Notice of Default,

Sagent continued to absolutely repudiate Amendment No. 102.

          22.      In the meantime, Caliber took steps to start transitioning to its new provider.

Transitioning to a new loan processing platform often takes approximately a year or more after

execution of a contract. The amount of work is extraordinary. Caliber must transfer borrower

information from the old platform provider to the new one, re-train employees, install a platform,

and do other necessary work to accommodate the transition. The ongoing pandemic further




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 6
ACTIVE 264531806
     Case 3:21-cv-00236-L Document 1 Filed 02/03/21                 Page 7 of 21 PageID 7



complicates transition efforts. And a gap in servicing would be even more detrimental to

borrowers now, when they need more help than ever.

         23.       Based on Sagent’s position that Amendment No. 102 was invalid, Caliber began to

take the steps it could to begin the transfer process. On August 24, 2020, Caliber requested

deconversion services to help with that transition. Under the parties’ agreements, Sagent was

required to develop a Project Plan for deconversion within 15 business days of receipt of Caliber’s

request. Moreover, under the MSA, Sagent owes Caliber a duty of good faith and fair dealing in

the course of performance.

         24.       However, Sagent failed to act in good faith and did not develop a Project Plan or

provide other deconversion services, despite (1) the need to move forward immediately for Caliber

to be able to timely transition to a new platform; (2) the duty to furnish Caliber copies of borrower

files (which Caliber undeniably owns); (3) the duty to provide a Project Plan; and (4) the duty to

provide such information and assistance as is reasonable and customary to enable Caliber to

deconvert from Loanserv.

         25.       Based on this default, on September 17, 2020, Caliber served a second Notice of

Default on Sagent and again requested deconversion assistance. Not only did Sagent refuse in bad

faith, but Sagent also took the position that it would not provide Caliber its own borrower data

because the information is in a Loanserv copy book format that is confidential and cannot be

disclosed to a new platform service provider, even though this information in copy book format

was routinely provided to Caliber’s new provider in prior conversions with other Sagent clients.

Sagent’s refusal to provide Caliber its own borrower data was clearly to keep control over Caliber’s

data as “ransom” or “hostage” to extort Caliber out of more money in bad faith. In so doing,




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 7
ACTIVE 264531806
       Case 3:21-cv-00236-L Document 1 Filed 02/03/21                 Page 8 of 21 PageID 8



Sagent exceeded their authorized access to such data, in violation of possession rights, and by

means of their conduct demonstrated intent to commit fraud to obtain more money from Caliber.

         26.       In light of Sagent’s continued intransigence and refusal to provide the deconversion

assistance necessary to enable Caliber to transfer to a new service provider—notwithstanding its

contractual obligations to do so—Caliber investigated and discovered that it could at least begin

the process of data mapping its borrowers’ data for conversion without Sagent. But to complete

the transition, Caliber needed Sagent to provide a test region as soon as possible and to transfer all

of Caliber’s borrowers’ complete files in the Loanserv copy book format on the final conversion

day.

         27.       Yet again, Sagent refused to act in good faith. Worse yet, Sagent took the position

that it had no obligation to provide services after January 31, 2021. Because Sagent refused to

provide Caliber’s borrower data to Caliber’s new provider, but also threatened to discontinue

providing the absolutely critical loan processing platform for those loans, the loans would go

unserviced.

         28.       Sagent knew it had the power to put Caliber in this impossible position. After all,

it publicly recognized that the type of technology it provides is the “lifeblood” of loan servicing.

By refusing to provide the services it had contractually agreed to provide, unilaterally declaring

the contract void, but also refusing to turn over to Caliber the data that would allow it to transition

to another services provider, Sagent had Caliber over a barrel.

         29.       On January 27, 2021, just five days before Sagent claimed its obligation to provide

services ended, Sagent made Caliber an offer. Sagent would continue providing its services to

Caliber and its borrowers, but only if Caliber agreed to sign a new, seven-year agreement, with an

80% price increase, reduced services, and a host of other new provisions favorable to Sagent.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 8
ACTIVE 264531806
     Case 3:21-cv-00236-L Document 1 Filed 02/03/21                  Page 9 of 21 PageID 9



Caliber had to choose between having the “lifeblood” of its servicing business cut off, or signing

up for seven more years of Sagent’s inferior services at almost double the cost. Worse yet,

Sagent’s demand included an exclusivity provision prohibiting Caliber from using any of Sagent’s

competitors’ products and making it impossible to transition to a new provider even if Sagent fails

to perform. But unless Caliber agreed to Sagent’s demands, Sagent would not confirm that it

would continue to provide any services. While Sagent has continued providing services as of the

time of this filing, it continues to take the position that the parties do not have a valid contract in

place that would require Sagent to perform any services for Caliber.

               B.       Regulation of the U.S. Residential Mortgage Servicing Industry and its
                                                 Technology

         30.        Mortgage servicers like Caliber operate in highly regulated environments in which

virtually every aspect of operations, including their use of technology, is carefully monitored.

Servicers are subject to multiple banking and consumer financial laws that strictly regulate practice

to ensure, among other things, the safety and soundness of their operations, and the protection of

the borrowers they serve.

         31.        Since 1968, Congress has likewise enacted numerous consumer financial laws.

Pertinent here, these laws include the federal Truth in Lending Act (which promotes the informed

use of consumer credit by requiring certain disclosures on consumer loans, and which likewise

provides other protections), the Fair Credit Reporting Act (which promotes the accuracy, fairness

and privacy of consumer information, including consumer credit data), and the Real Estate

Settlement Procedures Act (which requires mortgage lenders and servicers to provide borrowers

with pertinent and timely disclosures regarding the nature and costs of a real estate settlement

process, provides certain requirements regarding escrow accounts, and which likewise regulates

numerous other servicing and foreclosure practices).



PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 9
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                Page 10 of 21 PageID 10



         32.       With the passage of Title X of the Dodd-Frank Act in 2010, Congress established

the federal Consumer Financial Protection Bureau (“CFPB”), and granted the new agency

expansive authority over consumer protection in the consumer financial sector, including broad

supervision and enforcement authority with respect to consumer financial laws such as the laws

that govern mortgage lending and servicing. Today, the CFPB regulates mortgage servicers, such

as Caliber, and subjects these entities to both regular and targeted examinations. The CFPB has

likewise promulgated numerous regulations and staff commentary, including mortgage servicing-

related standards and requirements that became effective in 2014 (the “Mortgage Servicing Rule”).

In performing its role, the CFPB specifically examines regulated entities such as Caliber that

engage in mortgage origination and servicing in order to, among other regulatory goals, “assess

the quality of the regulated entity’s compliance risk management systems, including internal

controls and policies and procedures, for preventing violations of Federal consumer financial law

in its mortgage servicing business.” See CFPB Supervision and Examination Manual (August

2019 update), at Procedures page 2.

         33.       In addition to the aforementioned federal regulators, numerous other federal

agencies have supervisory and examination authority with respect to mortgage loans made under

their authority. For example, the U.S. Department of Housing and Urban Development (“HUD”)

approves and examines mortgage lenders and servicers who make mortgage loans that are insured

by HUD’s Federal Housing Administration (“FHA loans”). The FHA does not itself make

mortgage loans but rather insures FHA loans made by private lenders. Similarly, the U.S.

Department of Veterans Affairs (“the VA”) guarantees private mortgage loans made to veterans

and their families (“VA loans”). Also similar are the programs offered by the U.S. Department of




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 10
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                    Page 11 of 21 PageID 11



Agriculture (“USDA”), which guarantees mortgage loans made by private lenders to rural

consumers (“USDA loans”).

         34.       FHA loans, VA loans and USDA loans are subject to purchase and securitization

by the Government National Mortgage Association, better known as “Ginnie Mae,” and which

operates an agency within HUD. Along with HUD, the VA, and the USDA, Ginnie Mae regularly

examines mortgage lenders and servicers for compliance with federal and state law. It likewise

issues detailed investor reporting requirements for covered loans.

         35.       State financial regulators additionally play a significant role in the regulation of

non-bank residential mortgage servicers. To operate in state jurisdictions, mortgage servicers are

generally licensed and examined not just by their home state regulator, but also by state regulators

in each of the jurisdictions in which they operate. For Caliber, that means it is licensed and

regulated by state financial regulators throughout the United States.

         36.       Mortgage originators and servicers like Caliber are largely subject to and must keep

well informed on the varying laws of each of the states in which they operate. For a nationwide

mortgage lender and servicer like Caliber, that means ensuring it complies with the myriad

requirements of every state plus the District of Columbia, as well as the many local ordinances

that may impact homeowners and servicers at the default servicing stage and later. These

obligations may include requirements for making separate consumer disclosures, prohibitions

against certain actions or contract terms, counseling obligations, and regulations that require post-

default maintenance and registration of vacant or abandoned properties, among many other

requirements.

         37.       Mortgage servicers are likewise subject to detailed reporting obligations, as well as

examination, by investors, that is, the entities that actually own the loans that are being serviced.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 11
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                   Page 12 of 21 PageID 12



In addition to Ginnie Mae, the other significant governmental investors are Fannie Mae and

Freddie Mac, which collectively own the vast majority of residential mortgages originated in the

United States. Ginnie Mae, Fannie Mae and Freddie Mac have detailed requirements for approval

of mortgage lenders and servicers, and have established and regularly enforce numerous servicing

requirements, including with respect to reporting and technology.

         38.       Finally, to the extent mortgage servicers perform servicing on behalf of federal or

state-chartered banks, such servicers are subject to examination by federal banking regulators

under procedures designed to ensure proper vendor practices.

         39.       Each of these federal and state regulators is keenly aware of the significant role of

technology in supporting the mortgage servicing function. Ginnie Mae, Fannie Mae and Freddie

Mac each impose strict technology testing and due diligence requirements due to the regular

interface with these investors, and between servicers and consumers. For example, Freddie Mac

requires servicers to “confirm that the firm has adequate technology in place or technological

capabilities to provide reporting, communication and tracking of key events and milestones . . .”

See Freddie Mac Single-Family Seller/Servicer Guide, § 9501.3(q) (effective November 15, 2017).

Freddie Mac further provides detailed specifications for lender platform requirements.               Id.

§ 2402.1.      Likewise, Freddie Mac requires various other specific technology requirements,

including that systems have adequate encryption to protect consumer data. Id. § 1402.6.

         40.       Regulators also focus on any actual or proposed changes in software systems. For

example, the CFPB will “determine whether the financial institution‘s internal controls are

adequate to ensure compliance in the area under review,” and will “review the procedures used to

ensure compliance when changes occur (e.g., changes in … software programs).” See CFPB

Examination Manual, Interagency Examination Procedures, Truth in Lending Act, at Procedures




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 12
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                 Page 13 of 21 PageID 13



2 (March 2019 update) (emphasis added). Likewise, the CFPB will closely scrutinize a regulated

entity to ensure that it has conducted appropriate testing of the software it develops or purchases.

Id., UDAAP, Procedures 2 (October 2012 update).

                                      C.      Sagent’s Extortion

          41.      When Caliber told Sagent that it intended to transition to a different service

provider, Sagent took action to impede and delay the transition, until it could successfully put

Caliber in a situation in which Caliber had no choice but to accept whatever demands Sagent

wanted to make. Put simply, Sagent wanted to be able to make Caliber an offer that it could not

refuse.

          42.      Sagent’s delay tactics were successful. It slowed down the transition enough that

it ran out the clock on the MSA (which Sagent had unilaterally cut short by its repudiation of

Amendment No. 102). Because Sagent refused to provide the deconversion assistance required

by the MSA, Caliber did not have time to complete the transition before Sagent deemed the MSA

terminated on January 31, 2021. Sagent is the only service provider that currently has possession

of Caliber’s borrower files and data, so it is the only company that can provide the “lifeblood”

services to Caliber.

          43.      Sagent used that leverage—which it had acquired improperly, by refusing to

provide deconversion assistance—to attempt to coerce Caliber to sign a new, long-term agreement

at nearly double the price. The terms and conditions that Sagent presented to Caliber were

unconscionable and anti-competitive.

          44.      When Caliber proposed a compromise, such as a temporary agreement to provide

services at Sagent’s usual and customary rates, or a reversion to Amendment No. 6 (a three-year

renewal using the previously agreed terms and conditions), Sagent refused.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 13
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                    Page 14 of 21 PageID 14



         45.       Furthermore, Sagent’s repudiation of Amendment No. 102 was retaliatory, an

attempt to punish Caliber for daring to transition to a Sagent competitor. Through its ensuing

conduct, Sagent also failed and refused to participate in good faith negotiations concerning the

transition away from Sagent. As a direct result of these actions, Sagent forced Caliber to incur

additional expenses to accomplish as much of the transition process as possible without Sagent’s

help.

         46.       In light of Sagent’s refusal to deal in good faith with Caliber unless Caliber accedes

to Sagent’s unconscionable demands, Sagent should be ordered to specifically perform its

contractual obligations to Caliber and is liable for Caliber’s damages.

                                              COUNT ONE

          Violations of the Computer Fraud and Abuse Act (18 U.S.C. § 1030, et seq.)

         47.       Caliber realleges and incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

         48.       18 U.S.C. § 1030(a)(7) of the Computer Fraud and Abuse Act provides as follows:

         (a) Whoever –
                                                          ****
               (7) with intent to extort from any person any money or other thing of value, transmits
               in interstate or foreign commerce any communication containing any—
                   (A) threat to cause damage to a protected computer;
                   (B) threat to obtain information from a protected computer without authorization
                   or in excess of authorization or to impair the confidentiality of information obtained
                   from a protected computer without authorization or by exceeding authorized
                   access; or
                   (C) demand or request for money or other thing of value in relation to damage to a
                   protected computer, where such damage was caused to facilitate the extortion;
               Shall be punished as provided in subsection (c) of this section.

         49.       In addition to criminal penalties, “[a]ny person who suffers damage or loss by

reason of a violation of [18 U.S.C. § 1030] may maintain a civil action against the violator to

obtain compensatory damages and injunctive relief or other equitable relief.” 18 U.S.C. § 1030(g).



PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 14
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                    Page 15 of 21 PageID 15



         50.       Caliber services loans nationwide such that the computers used by Caliber are

protected computers used in interstate commerce under 18 U.S.C. § 1030.

         51.       Sagent provides loan processing platforms used nationwide, to service loans

nationwide, such that computers used by Sagent are protected computers used in interstate

commerce under 18 U.S.C. § 1030.

         52.       With the intent of extorting Caliber, Sagent transmitted in interstate commerce a

communication from a protected computer containing a threat to damage protected computers by

threatening to remove Caliber’s access to Loanserv and by disabling Caliber’s access to its

borrower data stored within Loanserv.

         53.       Sagent is not authorized to disable Caliber’s access to Loanserv and Caliber’s

borrowers’ data contained within it.

         54.       Nevertheless, Sagent has threatened to disable Caliber’s access to Loanserv and

Caliber’s borrowers’ data contained within it.

         55.       Sagent has violated Section 1030(a)(7) of the Computer Fraud and Abuse Act by

transmitting a communication with an impossible ultimatum: Caliber must either agree to Sagent’s

demands and sign a new, long-term contract, with an 80% price increase and fewer services, or

Sagent will bring Caliber’s loan servicing business to a crash landing, removing Caliber’s access

to the loan processing platform and borrower data necessary to conduct Caliber’s business.

         56.       Sagent’s demand constitutes extortion under the Computer Fraud and Abuse Act.

         57.       Caliber will be irreparably harmed by Sagent’s actions as it will be unable to satisfy

its loan servicing obligations required by contract and by federal and state laws and regulations.

Its borrowers’ loans will go unserviced until Sagent releases Caliber’s borrower data (which it has




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 15
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                     Page 16 of 21 PageID 16



so far refused to do) and Caliber can complete the expensive, time-consuming task of transitioning

to a different loan processing platform.

         58.       Sagent’s actions will also cause Caliber losses of at least $5,000 in value, including,

for example, damages caused by interruption in Caliber’s servicing business, loss of goodwill and

reputation, and the costs of restoring data and transitioning it to an alternative platform. Moreover,

because the conduct was engaged in intentionally, maliciously, and with wanton disregard for its

rights and interest, Caliber seeks an award of exemplary damages.

                                              COUNT TWO

                                           Breach of Contract

         59.       Caliber realleges and incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

         60.       The MSA, including each of its amendments, is a valid contract supported by

consideration. Caliber has fully complied with and performed under the MSA.

         61.       Sagent has breached the MSA by failing to perform its obligations.

         62.       Caliber has suffered damages as a result.

         63.       Caliber is entitled to damages and an order compelling Sagent to specifically

perform under the MSA and its amendments.

         64.

         65.       Plaintiff further seeks its costs and reasonable attorneys’ fees pursuant to the MSA.

         66.       All conditions precedent to Plaintiffs’ recovery in this action have occurred or been

performed.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    Page 16
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                   Page 17 of 21 PageID 17



                                           COUNT THREE

      Declaratory Judgment—Validity and Enforceability of MSA and its Amendments

         67.       Caliber realleges and incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

         68.       The MSA, including each of its amendments, is a valid contract supported by

consideration. Caliber has fully complied with and performed under the MSA.

         69.       The MSA, including its amendments, is fair and is free from misrepresentation,

misapprehension, fraud, mistake, or surprise.

         70.       Sagent has denied the validity and enforceability of the MSA, including its

amendments.

         71.       There exists an actual controversy between the parties as to the validity and

enforceability of the MSA, including its amendments. That controversy is ripe for resolution, and

a declaratory judgment from this Court would resolve the dispute.

         72.       Accordingly, Caliber seeks a judgment that Caliber has complied with the MSA,

including its amendments, and that the MSA and its amendments is valid and enforceable.

                                            COUNT FOUR

                                                  Theft


         73.       Caliber realleges and incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

         74.       At all times through the present, Caliber has had a possessory right to its borrower

data, including but not limited to in the Loanserv copy book format, which data Sagent has misused

and has refused to return.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 17
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                   Page 18 of 21 PageID 18



         75.       Sagent’s exercise of control over those assets was outside of Sagent’s authority

because they had no business purpose and were done to unjustly enrich Sagent, at the expense of

Caliber. Sagent’s exercise of control over such borrower data from Caliber likewise constitutes

theft.

         76.       Sagent intended to deprive Caliber of its property. Caliber has demanded the return

of such borrower data in the Loanserv copy book format, including through written

correspondence prior to filing this lawsuit. Nonetheless, Sagent has refused to return to Caliber

this data.

         77.       Caliber has been damaged by Sagent’s failure to return its property and has further

been forced to spend time and resources in an attempt to recoup these losses.

         78.       Sagent’s actions constitute theft.

         79.       In addition, Caliber is entitled to recover exemplary damages.

         80.       Caliber is also entitled to recover reasonable and necessary attorneys’ fees on this

cause of action.

         81.       Accordingly, Caliber demands that Sagent pay (1) all actual and consequential

damages caused by its theft of Caliber’s property, (2) statutory damages, (3) exemplary damages

in an amount the Court deems appropriate, and (4) all reasonable and necessary attorneys’ fees

and costs of suit.

                                              COUNT FIVE

                                               Conversion

         82.       Caliber realleges and incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

         83.       Sagent converted Caliber’s property, including, without limitation, Caliber’s

borrower data and Caliber’s loan data.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 18
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                   Page 19 of 21 PageID 19



          84.      Sagent is wrongfully exercising dominion and control over Caliber’s borrower

information by using it in a way that departed from the conditions under which it was received.

Specifically, Sagent is refusing to return such property until Caliber agrees to a new, long term

and lucrative contract, despite Caliber’s demand that Sagent return Caliber’s property.

          85.      Sagent’s wrongful acts proximately caused injury, and will continue to cause injury,

to Caliber resulting in damages, including, but not limited to, loss of property.

          86.      Caliber accordingly sues Sagent for conversion.

                                              COUNT SIX

                                          Unfair Competition

          87.      Caliber incorporates, by reference, all preceding paragraphs as if fully set forth

herein.

          88.      While state law protects and encourages competition between businesses, that

competition must be fair and must not run contrary to accepted business ethics.

          89.      Sagent has engaged in unfair competition. It is using its possession of Caliber’s

data to prevent Caliber from moving its business to a competitor, and it is threatening to withhold

services if Caliber does not agree to Sagent’s demands.

          90.      As described in the preceding paragraphs, Sagent has engaged in wrongful and

tortious conduct.

          91.      Sagent’s wrongful acts proximately caused Caliber injury.

          92.      Caliber accordingly sues Sagent for unfair competition.

                                            COUNT SEVEN

                                           Negligence Per Se

          93.      Caliber incorporates, by reference, all preceding paragraphs as if fully set forth

herein.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 19
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21                  Page 20 of 21 PageID 20



         94.       Sagent’s conduct will result in the violation of Federal laws and regulations by,

inter alia, causing Caliber’s borrowers’ loans to go un-serviced.

         95.       Caliber and its borrowers are within the class which the Federal laws and

regulations were designed to protect.

         96.       Sagent’s acts or omissions have proximately caused injury to Caliber, resulting in

actual damages.

         97.       Caliber accordingly hereby sues Sagent for negligence per se.

                                  VI.      DEMAND FOR JURY TRIAL

         98.       Caliber demands a jury trial pursuant to Federal Rule of Civil Procedure 38.

                                    VII.    REQUEST FOR RELIEF

WHEREFORE, Caliber requests that the Court award or grant the following:

    A.         Actual damages;

    B.         Pre- and post-judgment interest in the maximum amount allowed by law;

    C.         Specific performance of the parties’ agreements;

    D.         Declaratory judgment that the MSA, including its amendments, is valid and
               enforceable;

    E.         Injunctive relief as specified herein;

    F.         Reasonable and necessary attorneys’ fees and expenses;

    G.         Costs of court;

    H.         Exemplary damages; and

    I.         Such other and further relief to which Caliber may be justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 20
ACTIVE 264531806
    Case 3:21-cv-00236-L Document 1 Filed 02/03/21   Page 21 of 21 PageID 21



Dated: February 3, 2021             By:   /s/ Angela C. Zambrano

                                          Angela C. Zambrano
                                          State Bar No. 24003157
                                          angela.zambrano@sidley.com
                                          Robert Velevis
                                          State Bar No. 24047032
                                          rvelevis@sidley.com
                                          Chelsea A. Priest
                                          State Bar No. 24102375
                                          cpriest@sidley.com
                                          SIDLEY AUSTIN LLP
                                          2021 McKinney Avenue, Suite 2000
                                          Dallas, Texas 75201
                                          Telephone: (214) 981-3300
                                          Facsimile: (214) 981-3400




PLAINTIFF’S ORIGINAL COMPLAINT                                               Page 21
ACTIVE 264531806
